Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               DETAIL OFFICE ACTION



                                          Election/Restriction

1.	Applicant's election with traverse of claims 10-12 pertain to group II drawn to a process of making  a semiconductor in the communication with the Office on 06/29/2022 is acknowledged 
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The traversal is on the ground(s) that see the election paper. This is not found persuasive because in the office action  on 05/04/2022 the examiner already pointed out that the restriction requirement is proper due to the fact that the method of claim 10  can be used to fabricate a materially different device than  ( see MPEP § 806.05(e)).
Note that  the fields of search for method and device claims are NOT coextensive and the determinations of patentability of method and device claims are different, that is process limitations and device limitations are given weight differently in determining the patentability of the claimed inventions. Moreover, the strategies for doing text searching of the device claims and method claims are different. Thus, separate searches are required.
The requirement is still deemed proper and is therefore made FINAL.

2. 	This application is in condition for allowance except for the presence of claims 8-9 directed  to inventions of non-elected  claims or dependent of non-elected claims with traverse in Paper No. 6. 
 Applicant is given TWO MONTH or SIXTY DAYS from the date of this letter, whichever is longer, to cancel the noted claims or take other appropriate action (37 CFR 1.144).  
Prosecution on the merits of this case is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213. except for the presence of non-elected claims 8-9 with traverse. 
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

                                    ALLOWABLE SUBJECT MATTER

3.	Claims 10-12 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed method of producing a coaled semiconductor wafer of monocrystalline silicon having the limitation/steps:
--"placing the substrate wafer atop a susceptor of an apparatus for coating individual wafers, wherein the apparatus has an upper cover with an annular region which concentrates radiation transmitted through the annular region in an edge region of the substrate wafer;
heating the substrate water to a deposition temperature by means of a radiation source arranged above the upper cover of the apparatus:
depositing an epitaxial layer of silicon by passing process gas comprising hydrogen and a deposition gas aver the heated substrate wafer, where the deposition gas comprises dopant and a silicon source, wherein the process gas further comprises inert gas, and the hydrogen and the inert gas are in. a volume  ratio of not less than 6 and not more than 20.”--.
In combinations with all other limitations/steps as recited in claim 10.

4.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

                                                        Conclusion

5. 	 The prior arts made of record and not relied upon is considered pertinent to applicant 
disclosure: Huang et al.(US 2010/0317177) Discloses a method for forming silicon germanium layers 



6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6:30pm.US Eastern Time 	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

                /THINH T NGUYEN/                Primary Examiner, Art Unit 2897